EXHIBIT 10.1

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 A. INTRODUCTION

This Settlement Agreement and General Release ("Agreement") is made and entered
into by and between Richard L. Manetta ("Mr. Manetta"), and The Dow Chemical
Company and its subsidiaries, affiliates and joint ventures (collectively "Dow"
or "the Company") (collectively, "the parties").

WHEREAS, Dow and Mr. Manetta entered into a certain employment agreement
memorialized by a letter dated July 23, 2001 (the "July 23 Agreement")
concerning the terms and conditions of Mr. Manetta's service as Corporate Vice
President and General Counsel to Dow;

WHEREAS, Mr. Manetta has been employed by Dow from July 30, 2001, and has
remained an employee in good standing at all times;

WHEREAS, Mr. Manetta has accomplished his five-year business objectives earlier
than originally anticipated, and Dow and Mr. Manetta agree that it is in the
best interests of Dow, in conjunction with the appointment of a new Chief
Executive Officer as of November 1, 2004, for an orderly transition to a new
Corporate Vice President and General Counsel to take place at a time not
originally contemplated by the parties when the July 23 Agreement was executed;

WHEREAS, the parties believe it is in the best interests of both of them to
avoid the expense, burden, and uncertain outcome of any dispute about their
rights and obligations under the July 23 Agreement;

WHEREAS, the Compensation Committee of the Board of Directors of Dow (the
"Compensation Committee") has independently determined, after careful and
appropriate assessment of this Agreement, that approval of this Agreement at
this time is in the best interests of Dow and its shareholders and an
appropriate expenditure of corporate assets;

WHEREAS, Mr. Manetta acknowledges that the consideration provided to him,
including Dow's promises, is sufficient to support the releases and other
undertakings provided by him under this Agreement; and

WHEREAS, all parties understand that their representations are material and that
the other party is relying on these representations in entering into this
Agreement.

NOW, THEREFORE, for and in consideration of the above and of the covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:
 

NON-ADMISSION OF LIABILITY

This Agreement shall not in any way be construed as an admission by either Mr.
Manetta or Dow that he or it or any of Dow's principals, directors, officers or
employees, or any party's representatives or agents, acted wrongfully, which is
expressly denied.
 

DOW'S PROMISES TO MR. MANETTA

In exchange for the promises and undertakings of Mr. Manetta, as described
herein and in compromise and settlement of all of his claims, Dow promises to
provide certain consideration and benefits that are above and beyond anything to
which Mr. Manetta would otherwise have been entitled. Assuming this Agreement
becomes irrevocable, they are the following:

 1.  Mr. Manetta will remain employed by Dow, until August 31, 2005 (or such
     earlier date as may occur pursuant to subsections C (1) (a) or C (1) (b)
     below), at which time he will separate from employment with Dow (the
     "Separation Date"). The time period between November 1, 2004 and the
     Separation Date shall be referred to as the "Transition Period." On or
     before the Separation Date, Mr. Manetta will resign from any and all
     positions he may have with Dow. During the Transition Period, Mr. Manetta
     shall remain eligible to participate in, and receive benefits under, those
     Dow benefit plans and programs for active employees at his job level in
     which he is eligible to participate under the terms and conditions of those
     plans and programs. During the Transition Period, Mr. Manetta will occupy
     the position of Corporate Vice President and Special Counsel to the CEO and
     will remain available to provide general transition assistance and perform
     such other duties and responsibilities as may be requested from time to
     time by, and performed under the general direction of, Dow's Chief
     Executive Officer.

     (a) Subject to the provisions of subsections C (1) (b) through C (1) (d)
     below, Mr. Manetta's continued employment through August 31, 2005 (and
     continuing eligibility to receive the compensation and employment benefits
     that he would receive by virtue of his ongoing employment ) is contingent
     on Dow's right to end his employment prior to July 31, 2005 for Good Cause.
     For purposes of this subsection of this Agreement, "Good Cause" is limited
     to the occurrence of any of the following: (i) conviction of a felony; (ii)
     gross nonfeasance or malfeasance with respect to the performance of Mr.
     Manetta's duties as an employee; (iii) commission of an act of theft, fraud
     or embezzlement that causes material injury to Dow; or (iv) refusal to
     follow a lawful directive of the General Counsel, the Chief Executive
     Officer, or the Board of Directors, which refusal is not cured within a
     reasonable period (but under no circumstances less than (7) business days)
     after that directive is confirmed in writing personally delivered to Mr.
     Manetta. Mr. Manetta's entitlement to receive an amount equal to his base
     monthly salary for the month of August, 2005 is not subject to the
     provisions of this subsection on Good Cause. Any termination recommendation
     of management for Good Cause reasons will be reviewed by the Compensation
     Committee of the Board of Directors of Dow.

     (b) Mr. Manetta's continuing eligibility to receive any of the benefits
     listed in this Agreement is also contingent on Mr. Manetta continuing to
     provide services as set forth in this Agreement until July 31, 2005, or
     such earlier date as may be mutually agreed upon by Mr. Manetta and Dow.

     (c ) Except as expressly set forth or modified in this Agreement, and
     notwithstanding the provisions of subsections C(1) (a) and C (1) (b) above,
     Mr. Manetta's receipt of the benefits described in subsections C (4), (6),
     and (8) of this Agreement remains subject to all of the terms and
     conditions of those plans, programs and/or agreements.

     (d) Notwithstanding the provisions of subsections C(1) (a) through C (1)
     (c) above, Mr. Manetta will receive those benefits listed in subsections C
     (3),(6)(c)(i), (7), and (9) through (14) by and according to the terms of
     those subsections.
      

 2.  Mr. Manetta's annual base salary increase for calendar year 2005, if any,
     will be determined by Dow's Chief Executive Officer consistent with Mr.
     Manetta's demonstrated performance for calendar year 2004 and will be
     administered and become effective in accordance with the standard timing of
     Dow's 2005 pay planning process.
      
 3.  Mr. Manetta will receive a payout, if any, of both (a) the payout amount of
     the "Individual/Team Performance Award" component (determined as provided
     below) and (b) the actual company results-based payout amounts of both the
     "The Dow Chemical Company (TDCC) Economic Profit (EP)" and "TDCC Prime
     Controllable Expense" components of his total 2004 Performance Award
     opportunity under The Dow Chemical Company 2004 Performance Award Program
     (the "2004 PAP"), which collective sum will be paid to Mr. Manetta in
     accordance with the requirements and timing established under the 2004 PAP
     Guidelines. Mr. Manetta's payout amount under the "Individual/Team
     Performance Award" component will be equal to the average of the individual
     component payout percentages for all of the direct reports to the Dow Chief
     Executive Officer at the close of the 2005 pay planning process.
      
 4.  Mr. Manetta will be eligible to participate in The Dow Chemical Company
     2005 Performance Award Program (the "2005 PAP"), if any, at his job level
     as of October 31, 2004 in accordance with the requirements and timing
     established under the 2005 PAP Guidelines, except that (a) Mr. Manetta's
     total payout, if any, under the 2005 PAP will be pro-rated for his time on
     the payroll between January 1, 2005 and his Separation Date, and (b) the
     payout amounts, if any, of the company and individual/team components of
     his 2005 Performance Award opportunity will be treated in a similar fashion
     to their treatment under the 2004 PAP as specified in subsection C (3)
     above.
      
 5.  Mr. Manetta will receive a calendar year 2005 long-term incentive grant
     commensurate with the corporate guidelines for his job level and
     demonstrated performance for calendar year 2004, which grant will be made
     to Mr. Manetta in accordance with the standard timing of Dow's 2005 pay
     planning process.
      
 6.  Mr. Manetta's long-term incentive stock-based compensation (consisting of
     stock options, deferred shares, performance shares, and dividend unit
     shares) granted under the terms of The Dow Chemical Company 1988 Award and
     Option Plan (the "A&O Plan") and each individual Award Agreement and
     outstanding as of the Separation Date, will be administered as follows:

     (a) Consistent with the terms of The Dow Chemical Company Executive
     Severance Supplement, Mr. Manetta's outstanding and unvested Dow stock
     options as of the Separation Date will continue to vest for one year
     following his Separation Date. In addition, Mr. Manetta will have up to the
     shorter of five years from his Separation Date or the original option term
     of each stock option grant, to exercise any outstanding options which have
     vested as of the one year anniversary of his Separation Date.

     (b) With respect to Mr. Manetta's outstanding Dow performance share grants
     as of the Separation Date, (i) the number of shares actually earned under
     each such performance share grant shall be determined according to the
     performance measures applicable under each such grant; and (ii) the number
     of shares actually earned as provided in subclause (i) above shall be
     reduced to a number of shares proportionate to the total number of months
     Mr. Manetta was employed by Dow during the performance period of each
     respective performance share grant. Notwithstanding any contrary provision
     in the A&O Plan or any award agreement, the payment of Mr. Manetta's earned
     performance shares (i) may not be accelerated by the Compensation Committee
     in its discretion, and (ii) may not be made on account of a change in
     control of Dow if such payment would not comply with Section 409A of the
     Internal Revenue Code of 1986, as amended (the "Code").

     (c) (i) With respect to Mr. Manetta's August 1, 2001 special grant of
     15,000 deferred shares of Dow stock, the full amount of the grant will be
     released to Mr. Manetta, less applicable taxes, on the scheduled delivery
     date of January 31, 2007, and will be deposited into the account provided
     by the Company's stock plan record-keeper as soon as administratively
     feasible after that date.

         (ii) With respect to Mr. Manetta's other outstanding grants of Dow
     deferred stock as of the Separation Date, Mr. Manetta will be treated as if
     he had retired as of the Separation Date with respect to the vesting and
     proration treatment of those deferred stock awards. Notwithstanding any
     contrary provision in the A&O Plan or any Award Agreement, the payment of
     Mr. Manetta's earned deferred shares (i) may not be accelerated by the
     Compensation Committee in its discretion, and (ii) may not be made on
     account of a change in control of Dow if such payment would not comply with
     Code Section 409A.

     (d) With respect to Mr. Manetta's August 1, 2001 special incentive grant of
     10,000 Dow stock dividend units, Mr. Manetta will continue to receive those
     dividend units for the entire 20 year life of the original grant, through
     July 31, 2021.

     In all other respects, Mr. Manetta's LTI grants will be subject to the
     terms and conditions of the A&O Plan and each individual Award Agreement
     (including without limitation provisions concerning forfeiture upon
     engaging in activities harmful to the interests of, or in competition with,
     a Dow company) and delivered to him in accordance with Dow's standard
     administrative practices.
      

 7.  Mr. Manetta's then-current account balance under the Dow Elective Deferral
     Plan as of the Separation Date will be distributed to Mr. Manetta (less any
     applicable taxes) in the following manner: (a) the portion of Mr. Manetta's
     account balance that is attributable to the 2002 Base Salary Deferral, the
     2002 Company Matching Contribution and the associated earnings shall be
     distributed to him in a lump sum as soon as administratively feasible
     following the Separation Date but no later than 60 days after the
     Separation Date; and (b) the portion of Mr. Manetta's account balance that
     is attributable to the 2001 Company Discretionary Contribution shall be
     distributed as follows: (i) the sixty percent that was vested as of October
     3, 2004 and the associated earnings will be distributed to him in a lump
     sum as soon as administratively feasible following the Separation Date but
     in any event no later than 60 days after the Separation Date; (ii) the next
     twenty-percent that will vest as of the Separation Date and the associated
     earnings shall be distributed to him in a lump sum the first business day
     of the seventh calendar month following his Separation Date; and (iii)
     having received the approval of the Dow Retirement Board, the remaining
     twenty-percent and the associated earnings shall be distributed to him in a
     lump sum on October 1, 2006.
      
 8.  To compensate Mr. Manetta for his loss of the Dow Employee Pension Plan
     benefit that he would have earned had he provided continuous service as a
     Dow employee for five years, Dow shall pay Mr. Manetta a deferred
     compensation benefit pursuant to the terms Deferred Compensation Agreement
     between Richard L. Manetta and The Dow Chemical Company dated December 8,
     2004. If there is a termination for Good Cause before July 31, 2005, then
     the annual payment under this Deferred Compensation Agreement will be
     prorated for the amount of time that Mr. Manetta was actually employed
     between his original hire date (July 30, 2001) and July 31, 2005.
      
 9.  Pursuant to the terms of The Dow Chemical Company U.S. Severance Plan, Mr.
     Manetta will receive a gross, lump sum Separation Payment (less taxes)
     equal to (2) weeks annual base salary determined as of the Separation Date
     per year of Eligibility Service under the Dow Employee Pension Plan.
      
 10. Pursuant to the terms of The Dow Chemical Company Executive Severance
     Supplement, Mr. Manetta will receive a gross, lump sum Executive Severance
     Supplement equal to an additional six months of annual base salary
     determined as of the Separation Date. This amount will be paid to Mr.
     Manetta on the first business day of the seventh calendar month following
     the Separation Date.
      
 11. Mr. Manetta will receive continuing vacation benefits for his time on the
     payroll and will be paid for any awarded but unused vacation as of his
     Separation Date in accordance with standard company policy applicable to
     non-retirement eligible employees. Pursuant to such policy, Mr. Manetta is
     eligible to receive a maximum of ten (10) days carryover of unused vacation
     from calendar year 2004 in calendar year 2005. All applicable taxes will be
     withheld from any such cash payments of his unused vacation balance as of
     the Separation Date.
      
 12. If, on the Separation Date, Mr. Manetta is enrolled in The Dow Chemical
     Company Medical Care Program or The Dow Chemical Insured Health Program,
     Mr. Manetta can elect to extend medical care coverage under the Program in
     which he was enrolled on his Separation Date for a period of up to three
     (3) years from the Separation Date or until he is eligible for coverage
     under another group plan (or a Dow plan through a dual Dow career spouse),
     whichever occurs first. (This does not include dental coverage.) If Mr.
     Manetta elects extended coverage under The Dow Chemical Company Medical
     Care Program or The Dow Chemical Company Insured Health Program prior to
     the deadline specified in the notice he will receive from Ceridian, his
     premium will be the same premium active employees of Dow pay (depending on
     his full-time or "Less-Than-Full-Time" status) during the first 18 months
     of extended coverage following the Separation Date. The premium will be
     102% of the full, unsubsidized cost of coverage for the remaining 18 months
     of extended coverage. Eligibility for the extended coverage is subject to
     timely, continuous premium payments, including retroactive premiums from
     the Separation Date forward, during the entire 36-month period. These rates
     are subject to change. The Company reserves the right to amend, modify, or
     terminate The Dow Chemical Company Medical Care Program or The Dow Chemical
     Company Insured Health Program at any time. Mr. Manetta is not, and will
     not be, eligible for coverage under any retiree medical program sponsored
     by Dow.
      
 13. If Mr. Manetta completes and submits the applicable life insurance
     enrollment form within the time specified by the Company, Mr. Manetta will
     be deemed a "Retired Split Dollar Participant" and will be enrolled for
     coverage under The Dow Chemical Company Group Life Insurance Program's
     Retiree Company Paid Life Insurance Plan and The Dow Chemical Company
     Employee-Paid and Dependent Life Insurance Program's Retiree Optional Life
     Insurance Plan (collectively referred to as "Life Insurance Programs").
     Under the current terms of the Life Insurance Programs, Mr. Manetta, as a
     Retired Split Dollar Participant, shall, if he timely so elects, receive
     company paid group term life insurance in the amount of 1x his annual base
     salary as of the Separation Date for the rest of his life and shall, if he
     timely so elects, purchase employee paid life insurance in the amount of 1x
     his annual base salary as of the Separation Date at age appropriate
     premiums for the rest of his life. Failure to pay the required premium or
     to enroll within the time specified after separation from employment will
     result in waiver of coverage. Coverage cannot be reinstated once it is
     waived. The Company reserves the right to amend, modify, and terminate the
     Life Insurance Programs at any time. To the extent practicable, Dow will,
     consistent with its standard practice, notify Mr. Manetta not later than 60
     days prior to his Separation Date of the steps he must take to receive
     these benefits following the Separation Date, in the event he elects to
     do so.  In the event 60 days notice is not practicable, such as in the
     event of an earlier Separation Date for Good Reason or by mutual
     agreement, Dow will provide as much advance notice as circumstances permit.
      
 14. Mr. Manetta is eligible to receive reimbursement, up to a maximum of
     $26,206 (subject to withholding of applicable taxes), for the cost of
     financial counseling services, provided he utilizes an approved
     professional financial counseling service, incurs such expenses on or
     before his Separation Date, and submits a satisfactory receipt for such
     expenses before his Separation Date. Mr. Manetta acknowledges and agrees
     that the $26,206 maximum available for further reimbursements is determined
     as of November 30, 2004, and that this maximum amount is subject to further
     reduction for any reimbursement requests submitted on or after December 1,
     2004.
      
 15. The payment to be made pursuant to subsection C (9) of this Agreement will
     be made consistent with the terms of that subsection and no sooner than ten
     (10) business days after the Effective Date of the Release. As used in this
     Agreement, the "Effective Date of the Agreement" is the eighth day after
     Mr. Manetta signs three original drafts of the Agreement if he does not
     revoke it within the permissible time period, as explained in subsection H
     (2) below, and the "Effective Date of the Release" is the eighth day after
     Mr. Manetta signs three original drafts of the "Post-Employment Release"
     document that is attached as an Appendix to this Agreement (the "Release")
     if he does not revoke it within the permissible time period, as set forth
     in the Release itself. If the Release is not signed or is revoked within
     seven days, it will not go into effect and Mr. Manetta will not receive the
     benefits specified as payable after that Release becomes irrevocable. The
     signed Agreements and Releases will be sent to counsel for Dow by Mr.
     Manetta's counsel by overnight delivery promptly after Mr. Manetta has
     signed the documents.
      

MR. MANETTA'S PROMISES TO DOW

In exchange for the undertakings that are stated in Section C of this Agreement,
above, Mr. Manetta, on his own behalf and on behalf of his heirs, executors,
administrators and assigns (hereinafter collectively referred to as "the Manetta
Releasors"), unconditionally releases all the claims described in subsection D
(1) below, with the exception of Mr. Manetta's right to enforce this Agreement,
and makes the following promises:

 1. Mr. Manetta hereby fully releases, acquits and forever discharges Dow, its
    subsidiaries, affiliates, joint ventures, related companies, predecessors,
    successors and assigns, and their respective principals, directors,
    officers, affiliates and related entities, and each of their current and
    former employees, assigns, agents, associates, members, member
    representatives, employee benefits plans and trustees, including, but not
    limited to each of their respective agents, principals, directors, officers,
    employees, affiliates, and members, including, but not limited to all
    persons acting by, through, under or in concert with any of them)
    (hereinafter collectively referred to as "the Dow Releasees"), from and
    against any and all legal, equitable, or administrative claims, known or
    unknown, suspected or unsuspected, that he or the Manetta Releasors has,
    have or may have against any of them, or has had against any of them,
    arising from any matter or thing done, omitted, or suffered to be done on or
    before the Effective Date of this Agreement. Mr. Manetta agrees that this
    specifically includes, without limitation, all actions, claims, demands,
    expenses, fees, attorneys' fees, costs and all other obligations and
    liabilities whatsoever, if any, which have or could have arisen based on (a)
    federal, state or local laws or regulations prohibiting employment
    discrimination, including but not limited to, Title VII of the Civil Rights
    Act of 1964, as amended, the Americans With Disabilities Act, the Age
    Discrimination in Employment Act, and the Michigan Elliott-Larsen Civil
    Rights Act; (b) any federal, state or local tort or contract claims,
    including but not limited to promissory fraud, defamation, intentional
    infliction of emotional distress, and false light invasion of privacy; and
    (c) all other claims under federal, state, or local statutes, doctrines of
    common law, executive orders or ordinances, including but not limited to any
    claim for workers compensation benefits or for attorneys' fees and/or costs
    relating to conduct or events occurring prior to the Effective Date of this
    Agreement. Age Discrimination in Employment Act claims arising after the
    Effective Date of this Agreement are not hereby waived. Mr. Manetta agrees
    and represents that he has not assigned or transferred, or purported to
    assign or transfer, all or any part of any such claim released by this
    Agreement. Subject to the terms of employment during the Transition Period
    set forth in this Agreement and to the specific provisions of Section C
    above, providing severance payments to Mr. Manetta, Mr. Manetta further
    waives any rights he has or may have to any benefits under any past or
    current employment contract or agreement (including without limitation the
    July 23 Agreement), any past present, or future severance plan or program
    offered or adopted by Dow (including without limitation the U.S. Severance
    Plan and the corresponding Executive Severance Supplement).
     
 2. Mr. Manetta agrees and represents that neither he nor any of the Manetta
    Releasors has filed or otherwise pursued any charges, complaints, lawsuits,
    or claims of any nature against any Dow Releasee with any local, state or
    federal government agency or court with respect to any matter covered by
    this Agreement, and to the extent permitted by law, neither he nor any of
    the Manetta Releasors will do so in the future. Mr. Manetta further agrees
    that should any other person, organization or other entity file, claim, sue
    or cause or permit to be filed any civil action, charge, suit or legal
    proceeding involving any matter released in this Agreement, including but
    not limited to matters concerning or relating to Mr. Manetta's employment
    relationship with Dow or the conclusion of that employment relationship, up
    to and including the Effective Date of this Agreement, or involving any
    continuing effects of any acts or practices that may have arisen or occurred
    on or prior to the Effective Date of this Agreement, neither Mr. Manetta nor
    any of the Manetta Releasors will be entitled to any monetary relief or
    other personal recovery, nor will he or any of the Manetta Releasors seek
    any monetary relief or personal recovery, in any such civil action, charge,
    suit or legal proceeding. Further, Mr. Manetta agrees that he will not
    voluntarily assist or participate in any complaint, charge or lawsuit, as a
    witness or otherwise, on behalf of himself or any other party, unless
    required by law or compelled by order of a court of competent jurisdiction
    or judicial process to do so, against Dow or any affiliated or successor
    entity. Mr. Manetta agrees to give written notice to the General Counsel,
    The Dow Chemical Company, 2030 Dow Center, Midland, MI 48674, as soon as
    practicable, but in no event less than the longer of (a) five business days
    or (b) three business days before any such order, subpoena or request is
    returnable, provided that number of days is available.
     
 3. Mr. Manetta agrees that he will leave his employment with Dow effective as
    of the Separation Date and acknowledges that after such date, his employment
    status with Dow will be irrevocably concluded.
     
 4. Mr. Manetta agrees that he will not disclose to anyone or use, directly or
    indirectly, after the Separation Date, any Dow Confidential Information,
    except with the written consent of Dow or as required in his duties as an
    employee of Dow. Confidential Information is defined herein to mean trade
    secrets, know-how, and other information, not generally known, relating to
    Dow's business, which was disclosed to Mr. Manetta or with which he became
    familiar during his term of employment with Dow. Confidential Information
    includes information relating to Dow's business practices and prospective
    business interests, including, but not limited to, customer lists,
    forecasts, business and strategic plans, financial and sales information,
    products, processes, equipment, manufacturing operations, marketing
    programs, research, product development, engineering, computer systems and
    software, and personnel records. This obligation shall continue until such
    Confidential Information becomes generally known to the public without
    participation on Mr. Manetta's part.
     
 5. Mr. Manetta agrees that for a period of two (2) years from the Separation
    Date, he will not, without Dow's prior written permission, participate or
    any have any interest, directly or indirectly, in an area of any business in
    which he had exposure to Confidential Information (as defined in Subsection
    (4) immediately above) during the last five (5) years of his employment at
    Dow. Mr. Manetta further agrees that for such period, he will not interfere
    with, disrupt or attempt to disrupt the relationship, contractual or
    otherwise, with respect to the business carried on by Dow with any other
    party. The restriction of this provision shall apply to any area of the
    United States, or any other country of the world in which Dow is conducting
    such business or may be reasonably expected to engage in any such business
    within that two (2) year period. Such restriction shall apply to Mr.
    Manetta, as owner, partner, officer, employee, consultant or advisor. For
    purposes of this provision, ownership of not more than one percent of the
    common or preferred stock of any publicly held company whose stock is listed
    on any recognized stock exchange or traded over the counter shall be
    disregarded.
     
 6. For two years after the Separation Date, Mr. Manetta agrees that, to the
    extent requested by Dow's General Counsel and subject to Mr. Manetta's
    personal and other business commitments, that Mr. Manetta shall provide
    assistance to Dow with respect to any matters of which Mr. Manetta has
    actual knowledge or for which he had direct responsibility during his
    employment with Dow. The Parties agree that the Mr. Manetta's obligations
    hereunder shall not exceed 10 days per year (for a total of 20 days) during
    such two-year period. To the extent Mr. Manetta incurs out-of-pocket
    expenses in assisting Dow at its request, Dow shall reimburse him.
     
 7. Mr. Manetta agrees that on or before the Separation Date, he will return to
    Dow any Dow  property, such as keys, records, materials, data stored on a
    computer, computer disk, or CD-ROM, that is in his possession, custody or
    control.
     

CONFIDENTIALITY/NON-DISPARAGEMENT
 Until Dow publicly discloses this Agreement, Mr. Manetta shall neither discuss
any aspect of the terms of this Agreement with, nor disclose all or any portion
of this Agreement to, any person or organization other than Mr. Manetta's
attorneys, accountants, financial advisor, or tax advisors, the Internal Revenue
Service, any other governmental entity with a need to know concerning this
Agreement. If prior to Dow making public this Agreement, Mr. Manetta receives a
request to disclose such information to the Internal Revenue Service or any
other governmental entity with a need to know concerning this Agreement, Mr.
Manetta agrees, unless otherwise prohibited by law, to immediately notify the
General Counsel, The Dow Chemical Company, 2030 Dow Center, Midland, MI 48674 of
such request in order to permit Dow to take steps to prevent or limit the
required disclosure.
  The parties agree that all discussions, correspondence, and negotiations that
preceded this discussion will be kept strictly confidential and that none of the
parties will hereafter disclose any information concerning such matters to any
other person other than their respective attorneys, accountants, financial
advisor, tax advisors, therapists, Internal Revenue Service, governmental entity
or corporate personnel with a need to know concerning this Agreement. To the
extent that the parties have informed others about such matters prior to
execution of this Agreement and to those who they are permitted to make such
disclosures as set forth in this provision, he or it will tell the parties so
informed about this clause and shall request that they adhere to its provisions.
If Mr. Manetta is requested or subpoenaed to provide any such information, he
will advise the General Counsel, The Dow Chemical Company, 2030 Dow Center,
Midland, MI 48674, but in no event less than the longer of (a) five business
days or (b) three business days before the subpoena or request is returnable.
Mr. Manetta will further use his best efforts to refrain from providing such
information until Dow has had an opportunity to seek any relief it chooses to
pursue on its own or Mr. Manetta's behalf with respect to the request or
subpoena, unless he is otherwise ordered by a court.
  Mr. Manetta agrees not to make (or authorize any person to make on his behalf)
any remarks, comments or statements whatsoever, whether oral or written, that
publicly denigrate or disparage the Company or its operations or its current or
former principals, directors, officers, employees, or agents or any of their
products or services in any way. The Company agrees not to make (or authorize
any person to make on its behalf) any remarks, comments or statements
whatsoever, whether oral or written, that publicly denigrate or disparage Mr.
Manetta in any way. "Publicly" means in any forum or context in which the
statements are intended to or would reasonably be expected to be communicated or
repeated to a broad audience. The term "publicly" is not intended to preclude
purely private social conversation, but would encompass without limitation
comments in a context in which they could reasonably be expected to gain wide or
notable circulation in Midland, Michigan or in corporate executive, in-house
legal, or legal professional association ranks generally. Nothing in this
Section E(2) shall prevent any person from (i) responding publicly to incorrect,
disparaging or derogatory public statements or reports after a request for a
retraction has been made by the person responding and refused by the party that
made such statement, to the extent reasonably necessary to correct or refute any
such public statement or report or (ii) making any truthful statement to the
extent (A) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement or (B) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent or actual jurisdiction to order such person to disclose or make
accessible such information. Each party agrees to notify the other of any
statement that is intended to be made as provided in clause (ii)(A) of the
preceding sentence or is required to be made as provided in clause (ii)(B) of
the preceding sentence. Such notice shall be given as much in advance of the
making of such statement as is reasonably possible. The prohibition on
disparagement by Mr. Manetta as set forth in this subsection includes
disparagement by Mr. Manetta (or an authorized agent specifically directed by
Mr. Manetta, on his behalf, to engage in activity prohibited pursuant to this
subsection E (2)) in any public form or forum, including book, television, or
other public media, creation of or use of a web site or other internet feature,
or public statements by Mr. Manetta (or an authorized agent as defined in this
sentence) in the press or any trade press. The prohibition on disparagement by
the Company as set forth in this subsection includes disparagement by the
Company (or authorized agent specifically directed by the Company to engage in
activity prohibited pursuant to this subsection E (2)) in any public form or
forum, including book, television, or other public media, creation of or use of
a web site or other internet feature, or public statements by the Company (or
authorized agent as defined in this sentence) in the press or any trade press.
Such communications to anyone, or a breach of the commitments made in
subsections E (1) and/or E (2) of this Agreement, by Mr. Manetta, will be
considered a material breach of the terms of this Agreement. The terms of this
Section E of this Agreement shall not terminate and shall continue in effect
after the performance of any and all other provisions of this Agreement by the
parties.
  DISPUTE RESOLUTION

In the event that a dispute arises about the validity, interpretation, effect or
alleged violations of this Agreement, or about any matter that may arise between
the parties in the future, the parties agree to engage in good faith
negotiations to try to resolve the matter. If such negotiations do not result in
a resolution, the parties agree to submit the dispute to final and binding
arbitration in Michigan before an experienced employment arbitrator licensed to
practice law in Michigan and selected in accordance with the American
Arbitration Association rules applicable to employment disputes. The arbitrator
may not modify or change this Agreement in any way. Each party shall pay the
fees of their respective attorneys. Unless otherwise agreed by the parties, the
expenses of witnesses for either side shall be borne by the party producing such
witnesses. All expenses of the arbitration, including required travel and other
expenses of the arbitrator, AAA representatives, and any witness and the costs
relating to any proof produced at the direction of the arbitrator, shall be
borne by Dow, unless the parties agree otherwise or unless the arbitrator
directs otherwise in the award as provided for in the Administrative Fee
Schedule. Arbitration in this manner shall be the exclusive remedy for any
arbitrable dispute. The arbitrator's decision or award shall be fully
enforceable and subject to an entry of judgment by a court of competent
jurisdiction. Notwithstanding the foregoing, a dispute relating to alleged
violations of subsections D (4) or (5) or subsections E (1) or (2) of this
Agreement may be resolved through a means other than arbitration. The parties
agree that a violation of one or any of subsections D (4) or (5) or subsections
E (1) or (2) by one party may cause the other party damage and irreparable
injury, and the parties each hereby consent to the entry of an injunction
against it in the event that either is found by a court of competent
jurisdiction to have violated any portion of these subsections applicable to
that party.
 

MISCELLANEOUS TERMS AGREED TO BY THE PARTIES

In exchange for the promises made by and to Mr. Manetta as set forth in this
Agreement, the parties to this Agreement mutually agree to the following terms:

 1. Consistent with its policies, Dow will acknowledge Mr. Manetta's dates of
    employment with Dow, job title, and salary as the reference it will provide.
    In addition, Dow will provide Mr. Manetta with separate letters from its
    Chief Executive Officer and Chairman of the Board concerning Mr. Manetta's
    contributions to Dow during his tenure as Corporate Vice President and
    General Counsel.
     
 2. The provisions of this Agreement are severable, and if any part of it, other
    than the release contained in subsection D (1), is found to be
    unenforceable, the remainder will remain fully valid and enforceable. If the
    release contained in subsection D (1) is invalidated, the whole Agreement
    will be null and void and any benefits paid under it will be promptly
    returned to Dow. Moreover, if any one or more of the protections against
    unfair competition specified in subsection(s) D (4) to D (5) above, shall be
    held by a Court or arbitrator charged with enforcing the same to be
    excessively broad as to duration, activity, or subject, such provisions
    shall be construed by limiting and reducing them so as to be enforceable to
    the maximum extent allowed by applicable law.
     
 3. This Agreement shall be construed as a whole according to its fair meaning.
    It shall not be construed strictly for or against either party. Unless the
    context indicates otherwise, the term "or" shall be deemed to include the
    term "and" and the singular or plural number shall be deemed to include the
    other. Captions are intended solely for convenience of reference and shall
    not be used in the interpretation of this Release.
     
 4. Except as otherwise specifically provided in this Agreement, this Agreement
    sets forth the entire agreement between the parties regarding the subject
    matter herein, and fully supersedes any and all prior agreements or
    understandings between the parties pertaining to the subject matter hereof
    and any other employment or severance agreements that may have been made by
    and between Mr. Manetta and Dow. This Agreement does not affect Mr.
    Manetta's rights and obligations under any secrecy or confidentiality
    agreements that he has signed with Dow, or pursuant to Articles 1 through 7
    and 9 through 10 of the standard Dow "Employee Agreement" he has signed with
    Dow, or under the various Dow employee benefit plans (except as specifically
    modified herein), which agreements and plans are governed by their own
    terms.
     
 5. This Agreement shall bind the parties' heirs, administrators, executors,
    representatives, attorneys, successors and assigns, and shall inure to the
    benefit of the Manetta Releasors and all Dow Releasees and their respective
    spouses, heirs, administrators, executors, representatives, attorneys,
    successors and assigns.
     
 6. The parties agree that, without the receipt of further consideration, they
    will sign any documents, and will do anything else that is necessary in the
    future, to make the provisions of this Agreement effective.
     
 7. This Agreement shall be effective and irrevocable on the eighth day after
    Mr. Manetta signs three copies of the Agreement, so long as he does not
    revoke it within seven days after he executes it.
     
 8. This Agreement shall be governed by the substantive statutes and common law
    of Michigan, other than its choice of law provisions.
     
 9. Once the United States Treasury Department issues the initial notice,
    regulation, or  other official guidance explaining the types of
    non-qualified deferred compensation arrangements that are subject to Code
    Section 409A and the transition rules for such arrangements that do not
    satisfy the requirements of Code Section 409A, the parties agree to use
    commercially reasonable efforts to amend the Agreement if (i) the Agreement
    would cause Mr. Manetta to experience unintended adverse federal income tax
    consequences under Code Section 409A absent such an amendment, and (ii) the
    adverse tax consequences may be avoided by an amendment to the Agreement,
    provided that Dow is taking similar or comparable steps for other Dow
    executives and the amendment does not increase the amount or cost of the
    payment or benefit Dow had originally agreed to provide to Mr. Manetta
    beyond the amount or cost that is being paid to or on behalf of other
    executives so affected.
     

MR. MANETTA'S ACKNOWLEDGMENTS

This Agreement is a legal document with legal consequences. Mr. Manetta makes
the following assurances to Dow:

 1. Mr. Manetta was first given a copy of this Agreement on November 29, 2004,
    and was given a period of up to 21 days to review and consider it and he
    understands that he could use as much of the 21 day period as he wished, and
    to the extent he signs it before the 21 day period has run, he waives the
    right to additional time to consider it.
     
 2. Mr. Manetta was advised that the Agreement and Release may each be revoked
    within seven days of signing it by delivering a written notice of revocation
    to General Counsel, The Dow Chemical Company, 2030 Dow Center, Midland, MI
    48674, no later than the close of business on the seventh day after he signs
    this Agreement or the Release, as applicable. If either the Agreement or the
    Release is revoked, such document will not be effective or enforceable and
    Mr. Manetta will not receive any of the benefits described therein.
     
 3. Mr. Manetta understands that he may be releasing claims that he does not
    know about and acknowledges that this is his knowing and voluntary intent,
    even though he recognizes that someday he might learn that some or all of
    the facts he currently believes to be true are untrue and even though he
    might then regret having signed this Agreement with the release of claims
    herein. Nevertheless, Mr. Manetta agrees to assume that risk and agrees that
    the release of claims hereunder shall remain effective in all respects in
    any such case. Mr. Manetta expressly waives all rights he might have under
    any law that is intended to protect him from waiving unknown claims and
    understands the significance of doing so.
     
 4. Mr. Manetta has carefully read and fully understands all of the provisions
    of the Agreement. He voluntarily and of his own free will enters into this
    Agreement, which is contractual in nature and contains a release of all
    known and unknown claims against Dow and the Dow Releasees involving conduct
    or events occurring prior to the Effective Date of this Agreement.
     
 5. Mr. Manetta has discussed this Agreement with his attorney and has received
    advice of counsel on the appropriateness of the Agreement and of his
    entering into it. In entering into this Agreement he is not relying on
    statements or advice from Dow or its attorneys, other than as set forth in
    the Agreement and its attachments, as to the meaning or legal significance
    of its provisions.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

Executed in Midland, Michigan, this 10th day of December, 2004.


/S/ RICHARD L. MANETTA


Richard L. Manetta



Reviewed and approved as to form:

/S/ ELIZABETH HARDY


Elizabeth Hardy
Attorney for Richard L. Manetta




Executed in Midland, Michigan, this 8th day of December, 2004.
On behalf of The Dow Chemical Company


By: /S/ LUCIANO R. RESPINI
Luciano R. Respini
Vice President, Geography, Human Resources, and Public Affairs

Reviewed and approved as to form:

/S/ BARBARA BERISH BROWN


Barbara Berish Brown
Attorney for The Dow Chemical Company



APPENDIX

POST-EMPLOYMENT RELEASE

I entered into a Settlement Agreement and General Release (the "Agreement") with
The Dow Chemical Company dated December 8, 2004. I hereby acknowledge that:

 1. A blank copy of this Post-Employment Release ("Release") was attached as an
    Appendix to the Agreement when it was given to me for review. I have had
    more time to consider signing this Release than the ample time I was given
    to consider signing the Agreement. I understand that I may not sign this
    Release any sooner than my "Separation Date" as specified in the Agreement,
    and that I may revoke this Release within 7 days after I sign it, in which
    case it will never go into effect. I was advised to discuss the Agreement,
    including this Release, with an attorney before executing either document,
    and have done so.

    The remaining benefits payable under the Agreement as specified in
    subsection C (15) of the Agreement (the "Remaining Benefits") are only
    payable to me if I sign this Release and do not revoke it within 7 days
    after I sign it.
     

 2. My employment actually ended before I signed this Release and in exchange
    for my Remaining Benefits, I hereby agree that this Release will be a part
    of the Agreement and that the Agreement will be construed and applied as if
    I signed it on the day I signed this Release. This extends my release of
    Claims under the Agreement to any Claims that arose during the remainder of
    my employment through the date I signed this Release.

/S/ RICHARD L. MANETTA


Richard L. Manetta



Date:
December 10, 2004

